Citation Nr: 1309154	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  06-11 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim of service connection for bilateral pes planus has been received.

2.  Whether new and material evidence to reopen a claim of service connection for hypertension has been received.

3.  Whether new and material evidence to reopen a claim of service connection for peripheral artery disease has been received.

4.  Entitlement to service connection for hypertension, to include secondary to diabetes mellitus, coronary artery disease, peripheral artery disease, and/or posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for peripheral artery disease, to include secondary to diabetes mellitus, coronary artery disease, hypertension, and/or PTSD.

6.  What evaluation is warranted for PTSD with major depressive disorder from July 22, 2004 to December 11, 2008?

7.  What evaluation is warranted for PTSD with major depressive disorder from December 12, 2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1978 and December 1990 to June 1991.  He also had periods of active duty training and inactive duty training with the national guard and reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  

In October 2011, the Veteran withdrew his request for a Board hearing in connection with this appeal.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 

The issues of whether new and material evidence has been submitted to reopen a claim of service connection for pes planus, and entitlement to service connection for hypertension and peripheral artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2004 rating decision VA denied entitlement to service connection for peripheral artery disease, and declined to reopen a claim of entitlement to service connection for hypertension.  Thereafter, the appellant did not perfect a timely appeal.  

2.  The evidence received since the December 2004 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims of entitlement to service connection for hypertension and peripheral artery disease.

3.  From July 22, 2004, the Veteran's PTSD with major depressive disorder was manifested by not more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The December 2004 decision that denied entitlement to service connection for peripheral artery disease and declined to reopen a claim of service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  Evidence received since the December 2004 decision is new and material with regard to the claim of entitlement to service connection for hypertension, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

3.  Evidence received since the December 2004 decision is new and material with regard to the claim of entitlement to service connection for peripheral artery disease, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

4.  From July 22, 2004 to December 11, 2008, the Veteran's PTSD with major depressive disorder met the criteria for a 50 percent evaluation, but not higher.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2012).

5.  From December 12, 2008, the Veteran's PTSD with secondary major depressive disorder has not met the criteria for an evaluation greater than 50 percent.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has certain duties to notify and assist the appellant.  Regarding service connection for hypertension and peripheral artery disease, given the fact that the Board is reopening the claims and remanding them for further development, it is not necessary to review whether VA has fully complied with the VCAA. 

Regarding increased ratings for PTSD, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claim would serve no useful purpose.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  For the reasons discussed below, the Board finds that the examinations are adequate to make a determination on the claim.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

New and Material Evidence

In a December 2004 rating decision, the RO declined to reopen a claim of entitlement to service connection for hypertension finding that new and material evidence had not been submitted, and that the evidence did not show that the disease was incurred in service or related to the Veteran's service connected diabetes mellitus.  Similarly, the RO denied entitlement to service connection for peripheral artery disease based on the determination that the disease was not incurred in service and was not related to diabetes mellitus.  Thereafter, the Veteran did not perfect a timely appeal.  

New and material evidence was also not received within the one-year appeal period.  The evidence received within the one-year appeal period included VA treatment records showing ongoing treatment for hypertension and peripheral artery disease and statements from the Veteran reiterating his assertions regarding the claims.  This evidence was cumulative and redundant of the evidence already of record and therefore not new and material.  38 C.F.R. § 3.156.  Because the Veteran did not timely appeal the December 2004 rating decision and new and material evidence was not received within the one-year appeal period, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material the credibility of the new evidence is, preliminarily, to be presumed. If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the December 2004 rating decision primarily consisted of service treatment records, VA treatment records, private treatment records, and lay statements from the Veteran.  This evidence showed that the Veteran was diagnosed with hypertension and peripheral artery disease in 1996, and that he had received ongoing treatment since.  There was no competent evidence, however, that either hypertension or peripheral artery disease were related to service or a service-connected disability.  

The Board finds the evidence added to the record since the December 2004 rating decision is new and material.  In particular, the Board finds that medical articles submitted from the Veteran are material as they suggest a possible nexus between his hypertension and service-connected PTSD.  Similarly, the August 2009 letter from Dr. Atkins is material as it suggests a possible nexus between his peripheral artery disease and service-connected diabetes mellitus.  This evidence, relates to an unestablished fact needed to establish service connection (i.e., nexus).  Based upon the reasons for the prior denials, this evidence is accepted as credible and cures one of the prior evidentiary defects.  Therefore, the Veteran's claims are reopened.

Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  The criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Psychiatric examinations frequently include the assignment of a Global Assessment of Functioning score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the global assessment of functioning is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The global assessment of functioning score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Instead, the global assessment of functioning score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2012). 

Considering the pertinent evidence in light of the applicable criteria and affording the Veteran the benefit of the doubt, the Board finds that a 50 percent rating, but no higher, is warranted for PTSD with major depressive disorder from July 22, 2004 to December 11, 2008.  A rating higher than 50 percent for PTSD with secondary major depressive disorder is not warranted from December 12, 2008.  

A June 2004 Intake and Assessment record from the Charleston Vet Center indicates the Veteran complained of sleep disturbances, decreased sex drive, and a low energy level.  He also reported a history of fleeting thoughts of suicide and but no current suicidal ideation, and a history of homicidal ideation but no current homicidal ideation.  He described having nightmares and intrusive memories pertaining to Vietnam, an exaggerated startle response, problems with authority figures, and being hypervigilant.  He reported working as a state auditor from 1989 to 2004, and retiring in April 2004 due to a heart disability.  He was married and had two children with whom he said he had good relationships.  On mental status examination the appellant's hygiene was judged to be appropriate.  His manner was cooperative, but defensive.  His speech was appropriate; he was oriented to person, place, and time; his memory function appeared intact; his motor activity was relaxed; his judgment appeared to be good; but his affect was restricted.  The diagnosis was chronic PTSD and dysthymia secondary to PTSD.  

Treatment records from the Charleston Vet Center dated from July to September 2004 indicate the Veteran attended group therapy sessions.  His affect was generally described as flat.  His mood was described as anxious, depressed, and irritable.  He was attentive and active in the discussions, and he denied suicidal and homicidal ideation as well as auditory and visual hallucinations.

A November 2004 VA mental health record reflects the Veteran's complaints of intrusive thoughts of Vietnam occurring two to three times per week, feelings of guilt, difficulty concentrating, short-term memory loss, difficulty falling and staying asleep, daytime fatigue, nightmares, feelings of depression most of the day, and irritability and difficulty controlling his anger.  He said he became withdrawn and did not talk to anyone for two or three days twice a month.  He also reported exaggerated startle response, not liking people or crowds, and always having to sit with his back to the door.  He said that discussing his Vietnam experiences did not bother him.  He was married and had two children and one grandchild, with whom he said he had good relationships.  On mental status examination he was clean and appropriately dressed.  His affect was restricted, his mood was dysthymic, and his speech was coherent and circumstantial.  He reported prior suicidal thoughts but no plan.  He denied homicidal and visual hallucinations or delusions, and said he did not have any current suicidal or homicidal ideation.  The assessment was rule out PTSD and a global assessment of functioning score of 58 was assigned.

A March 2005 VA comprehensive mental health evaluation noted the November 2004 symptoms.  On mental status examination, the Veteran was cooperative and appropriate.  His speech was normal, his affect was restricted, and his mood was depressed.  His thought process was rational and thought content was appropriate.  He reported having suicidal thoughts several years previously.  His perception was appropriate.  He reported that his short and long-term memory was poor.  On mini-mental state examination, he scored 26 or 30, which was opined to be indicative of normal cognition.  He had difficulty, however, recalling three objects and counting backwards.  His intelligence was above average and his insight and judgment were fair.  The diagnosis was PTSD and the global assessment of functioning score was 60.

A May 2005 VA mental health note reflects that the Veteran reported that he was doing "all right."  He denied suicidal or homicidal ideation, as well as any auditory or visual hallucinations.  He was appropriately dressed and his grooming was good.  He was oriented to person, place, and time.  His affect was broad and his speech was normal.

In a December 2005 statement, the Veteran reported not being able to fit into groups, always feeling that people were against him, having difficulties trusting people, an inability to forget Vietnam, survivor guilt, difficulties understanding complex instructions, impaired work effectiveness and social internation, stereotyped speech (described as using military jargon), short and long-term memory problems, mood swings and outbursts of anger, an inability to handle stressful situations, a past history of suicidal and homicidal tendencies, problems showing respect for anyone who was not a veteran, and poor impulse control.  

A November 2007 VA mental health note reflects that the Veteran reported that he had been more irritable with his wife lately.  He said he had not had passive suicidal ideation for the prior ten years.  He estimated that his functional recovery from psychiatric symptoms was only 50 percent.  On mental status examination the appellant was euthymic with no suicidal or homicidal ideation, and no auditory hallucinations.  He was oriented and exhibited no thought disorder.  He reported that he slept well.  His recall was 3/3 after five minutes.  He properly spelled world in reverse and counted serial threes from 20 without problem.  His judgment and insight were okay.  The assessment was that the appellant was stable and that a premorbid conduct disorder was probably present prior to his other diagnosis.  

A December 12, 2008 letter from the Veteran's counselor at the Logan Vet Center indicates the appellant had been in group therapy since January 2008.  The Veteran had reported an increase in the intensity and severity of his symptoms.  During the prior month he reported experiencing the following symptoms two or three times per week:  intrusive thoughts, getting emotionally and physically upset after exposure to trauma-related stimuli, flashbacks, nightmares, experiencing extraordinary concerns about his safety, trauma-related thought suppression, avoiding conversations and situations that might trigger re-experiencing, and difficulty concentrating.  He also reported having the following symptoms two or more times per week:  being abnormally tense and irritable, emotional numbing, and easy startle response.  He also reported difficulties associated with anger management and easy startle response two or more times per week.  

A December 2008 VA examination report reflects the Veteran's complaints of experiencing daily depression and anhedonia, and a loss of interest in activities such as hunting or going to drag races.  The appellant reported having nightly sleep disturbances and sleeping for only four hours.  He reported daily agitation and difficulty concentrating.  He said he experienced suicidal ideations two or three times per year, but denied any plan or intent.  He reported a history of altercations and fights, most recently in 2000.  He also said he experienced guilty feelings every day.  

Specific to PTSD, the Veteran said he had memories that made him depressed, angry, tense and withdrawn.  He described social isolation and nightmares two to three times per week.  He said that while working, he had to leave work about once a week when he became upset by combat-related memories.  He denied having any flashbacks.  Collectively, the examiner described the appellant re-experiencing symptoms as severe, his avoidance symptoms as moderate, and his hyperarousal symptoms as severe.

Socially, the Veteran reported having a close relationship with his wife as they went shopping and out to restaurants, and took trips together once or twice a year.  He described a recent trip to New York City as pleasurable.  He reported being close to his children.  He did not have any close friends, but did have regular contact with veterans.  He attended weekly meetings at the VFW and went to church services three times per week.  He did not socialize with church members outside of church.  He went hunting, to drag races, and played basketball.  

On mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech and psychomotor activity was unremarkable.  He was initially irritable and guarded, but became cooperative and friendly as the interview progressed.  His affect was appropriate and his mood was agitated.  He was able to do serial 7s and spell a word forward and backward.  He was oriented to person, place, and time.  His thought process and content were unremarkable.  He had no delusions.  He understood the outcome of behavior and had average intelligence.  He understood that he had a problem.  He did not have any panic attacks or homicidal thoughts.  Impulse control was fair.  His remote, recent, and immediate memory was normal.  

The examiner diagnosed the Veteran with chronic PTSD and a moderate major depressive disorder (single episode secondary to PTSD).  The global assessment of functioning score was 50.  The examiner opined that the Veteran's symptoms resulted in reduced reliability and productivity, but they were not manifested by deficiencies in most areas, such as judgment, thinking, family relations, work, mood, or school.  The examiner opined that the Veteran's symptoms did not result in total occupational and social impairment.

An April 2009 VA mental health note reflects that the Veteran complained of mood swings, a depressed mood, feeling down, isolating himself, and feeling anxious, irritable, and grouchy.  He denied having many terrifying and distressing nightmares and flashbacks.  He said he was recently diagnosed with obstructive sleep apnea and while he slept well, he reportedly always stayed tired.  He denied auditory and visual hallucinations.  On mental status examination the appellant was appropriately dressed and groomed.  He was in no apparent distress.  He was cooperative and maintained fair eye contact.  His affect was euthymic.  His thoughts were rational and coherent.  There were no suicidal or homicidal ideations, no delusions, no paranoia, and no perceptual abnormalities.  He was alert and oriented to all spheres.  His intelligence was average and insight was fair.  

A May 2009 VA primary care note reflects that a depression screen was negative.  When asked how often in the prior two weeks, he had little interest in doing things or felt down, depressed or hopeless, the Veteran reported "not at all."  In January 2010, the depression screen was also negative and he denied having any symptoms associated with depression.

A May 2010 VA medication-mental health note reflects that the Veteran reported he was doing "so so."  He said his wife complained that he spent too much time with other veterans and not with her.  He reported that his sleep was not good, but that his mood was stable.  He said that he still got very angry at times, but outbursts were less frequent and intense.  The appellant denied suicidal and homicidal ideations.  On mental status examination, he was euthymic.  A depression screen was negative but the Veteran reported feeling little interest or pleasure in doing things aw s well as feeling down, depressed, or hopeless several days in the prior two weeks.

A June 2010 VA examination report reflects that the Veteran reported a modest improvement in his depressive symptoms.  He felt depressed and had little interest in doing things several days out of every two weeks.  He reported having nightly sleep disturbances and sleeping only slept six hours.  He later reported that he slept approximately four hours per night.  He complained of irritability, difficulty concentrating, and guilty feelings almost every day.  The appellant stated that he had one episode of passive suicidal ideation in the prior year but no suicidal plans or intent.  Specific to PTSD he reported re-experiencing symptoms several times per week that were moderate in intensity.  Avoidance symptoms occurred with the same frequency and were moderate.  Numbing of general responsiveness was severe and experienced every day.  Symptoms of increased arousal were reported as moderate and occurred several days per week.  He reported that his social contacts were limited to his immediate family, church members, local VFW members, and his PTSD group at the Vet Center.  He said he had no close relationships outside his family.  He reported spending time with his dog, reading the news, working on his computer, and doing genealogical research.  He said he recently went on a cruise with his wife.  It was noted that his psychosocial functional status was about the same since his last examination.  

On mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was described as tense.  His speech was unremarkable.  He was irritable and guarded.  His affect was constricted, and his mood was anxious and depressed.  He was able to do serial 7's and spell a word forward and backward.  He was oriented to person, time, and place.  His thought process was unremarkable.  His thought content involved ruminations.  He had no delusions, understood the outcome of behavior, had average intelligence, and understood that he had a problem.  He did not exhibit hallucinations or inappropriate behavior.  He did not interpret proverbs appropriately having a concrete interpretation of unfamiliar proverbs.  The appellant said that he frequently checked door and locks at night.  He did not have panic attacks.  He reported homicidal thoughts in 2004 towards his coworkers prior to retirement and none since.  His impulse control was fair.  Remote, recent, and immediate memory was normal.  The examiner indicated that there had been no significant periods of remission since the onset of symptoms.  The diagnosis was chronic PTSD and moderate, recurrent major depressive disorder.  The global assessment of functioning score over the past two years was 50.  The examiner opined that the Veteran's symptoms resulted in reduced reliability and productivity, but not total occupational and social impairment.  

Initially, the Board finds the examination reports and treatment records during this time period are adequate for rating purposes to cumulatively, are thorough and supported by the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Collectively, the aforementioned medical evidence reflects that the Veteran's symptoms are representative of a 50 percent rating throughout the appeal period.  In other words, a 50 percent, but no higher, rating is warranted from July 22, 2004 to December 11, 2008, and a rating in excess of 50 percent is not warranted from December 12, 2008.  As noted above, under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity.  In making that determination the Board looks, in part, to whether there is evidence of symptoms such as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, or impaired abstract thinking.  The Board also looks, in part, to whether there are symptoms such as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

In this case, although the Veteran did not exhibit speech impairment or panic attacks, he was often described as having a flat, anxious, or restricted affect.  Furthermore, the Veteran reported subjective difficulty in understanding complex commands and problems with short- and long-term memory.  Additionally, it was noted that he had difficulty interpreting unfamiliar proverbs which suggests an impairment in abstract thinking.  Although he did not have impaired judgment during the appeal period, he did exhibit disturbances of motivation and mood.  In this regard, he had complaints of depression, anxiety, irritability, and outbursts of anger.  He also exhibited difficulty in establishing and maintaining work and social relationships.  Although he reported close relationships with his family, he described having difficulties relating to people who were not veterans and a tendency towards social isolation.  Collectively, the Board finds the Veteran's symptomatology was productive of occupational and social impairment with reduced reliability and productivity and that a 50 percent rating is warranted throughout the appeal period.

Significantly, however, the Board finds that at no point during the appeal period did the Veteran's PTSD meet the criteria for a 70 percent rating.  Simply put, since July 22, 2004, the appellant's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  The Veteran did not exhibit symptoms such as a speech impairment, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with unprovoked violence), spatial disorientation, neglect of personal appearance and hygiene.  Although the Veteran described having fleeting thoughts of suicide with no intent or plan, these were infrequent.  Furthermore, he denied suicidal ideation in May 2005, November 2007, April 2009, and May 2010.  In December 2008, he said he had suicidal ideations without intent or plan two or three times per year.  In June 2010, he said he had only one passive episode of suicidal ideation.  Given their relative infrequency, their passive nature, their short duration, and the absence of any verbalized plan at any time during the appellate term, the Board does not find such symptoms consistent with a 70 percent rating.  Furthermore, although the appellant experienced depression, it was not near-continuous as demonstrated by records noting his euthymic mood and negative depression screens.  Further, although the appellant reported being hypervigilant and having rituals where he checked locks, the appellant did not describe obsessional rituals which interfered with routine activities.  

The majority of the Veteran's symptoms included sleep impairment, irritability, social isolation, intrusive thoughts, nightmares, hypervigilance, depression, anger, and memory problems.  The Veteran was able to maintain employment until 2004 when he reportedly retired due to heart disability, a disorder which is separately service connected.  Furthermore, he maintained close relationships with his family, went to restaurants and traveled with his wife, was active in his church and went to meetings at a veterans service organization.  Therefore, the record preponderates against finding that the Veteran had difficulty in adapting to stressful circumstances (including work or worklike setting) or an inability to establish and maintain relationships.  Significantly, the December 2008 VA examiner opined that the Veteran's symptoms were not productive of occupational and social impairment with deficiencies in most areas.  For these reasons, the Board finds that the Veteran did not meet the criteria for a rating in excess of 50 percent during the appeal period.

In reaching this decision the Board considered the global assessment of functioning scores.  The assigned global assessment of functioning scores during the relevant time period ranged from 50 to 60.  Under the DSM-IV, global assessment of functioning scores from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning (e.g., no friends, unable to keep a job).  Global assessment of functioning scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In consideration of the Veteran's total symptomatology during this time period, the Board finds that the evaluation of PTSD with major depression more closely represents a 50 percent rating for this period.  

The Board considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving sleep impairment, nightmares, intrusive thoughts, survivor guilt, depression, passive suicidal ideation, anxiety, hypervigilance, memory and concentration problems, irritability, and anger outbursts.  The impact of such psychiatric symptoms on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD.  Hence, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board considered the United States Court of Appeals for Veterans Claims' decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  Here, however, it is noted that a claim for individual unemployability was separately adjudicated and granted by the RO in an unappealed November 2010 rating decision.  As noted in Rice, a total disability evaluation based on individual unemployability due to service connected disorders may be pursued as a separate claim from a claim for increased rating.  Accordingly, given the specific procedural background in this case, a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not deemed to be a component of the current appeal. 

In this case, the Board finds that a 50 percent rating, but no higher, is warranted for PTSD with major depressive disorder from July 22, 2004.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for hypertension is reopened. 

The claim of entitlement to service connection for peripheral artery disease is reopened.

For the period from July 22, 2004 to December 11, 2008, entitlement to an initial 50 percent evaluation, but no higher, for PTSD with major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period from December 12, 2008, entitlement to an evaluation in excess of 50 percent for PTSD with major depressive disorder is denied.



REMAND

A review of the record indicates that additional development is warranted for the issues whether new and material evidence has been received to reopen a claim of service connection for pes planus, and entitlement to service connection for hypertension and peripheral artery disease.

In this case, the Veteran's service treatment records for the period of service from December 1990 to October 1991 have not been associated with the claims file.  Although the Veteran submitted his December 1990 entrance examination and indicated that he believed a separation examination was not conducted, it does not appear that any efforts were taken to obtain copies of any other service treatment records during this time period.  These records are potentially pertinent to the claims remaining on appeal; therefore a remand is necessary so that efforts can be taken to obtain them and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the appropriate agencies and request any service treatment records that have not been associated with the claims file.  Specifically, this should include a request for service treatment records associated with the Veteran's period of active duty from December 1990 to June 1991.  The RO/AMC must document all efforts made to obtain such records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should obtain any outstanding private and/or VA treatment records for the Veteran since May 2010.  Any records obtained must be associated with the Veteran's claims folder.  If the RO cannot locate any identified record, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must be given an opportunity to respond.

3.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


